EXHIBIT 11.1 CPI Corp. Computation of Per Common Share Income - Diluted (Unaudited) in thousands, except share and per share data 12 Weeks Ended 24 Weeks Ended July 23, 2011 July 24, 2010 July 23, 2011 July 24, 2010 Diluted: Net (loss) income applicable to common shares $ ) $ ) $ ) $ Shares: Weighted average number of common shares outstanding Dilutive effect of exercise of certain stock options - * - ** - *** Less: Treasury stock - weighted average ) Weighted average number of common and common equivalent shares outstanding Net (loss) income per common and common equivalent shares $ ) $ ) $ ) $ * The effect of stock options in the amount of 1,076 shares was not considered as the effect was antidilutive. ** The effect of stock options in the amount of 103,016 shares was not considered as the effect was antidilutive. *** The effect of stock options in the amount of 2,660 shares was not considered as the effect was antidilutive.
